Citation Nr: 1003571	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,441.14.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 overpayment determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and from a June 2003 decision by the Committee 
on Waivers and Compromises (Committee) which granted a waiver 
of recovery of compensation overpayment in the amount of 
$2,328.00, out of a total overpayment in the amount of 
$5,820.34.

Following receipt of notification of the June 2003 
determination, the Veteran perfected a timely appeal with 
respect to the issue of entitlement to a waiver of recovery 
of the remaining balance of the overpayment in the amount of 
$3,492.34.  

In May 2006, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  In December 2007, the 
Board remanded the appeal for additional development.  While 
the appeal was in remand status, a March 2008 decision 
granted an additional $51.20 waiver, thereby reducing the 
amount of the overpayment to $3,441.14.  Accordingly, the 
issue on appeal has been modified to reflect this change on 
the first page of this decision.  

In December 2008, the Veteran filed with the New Orleans, 
Louisiana, VA regional office (RO), a request to transfer his 
VA claims file to the New Orleans RO from the Waco RO.  He 
also requested a direct deposit of his VA compensation 
benefits be started, and to change his representative from 
the Texas Veterans Commission to the American Legion.  With 
respect to the request to transfer the claims file to the New 
Orleans RO and to start a direct deposit of VA compensation 
benefits, these matters are referred to the Appeals 
Management Center (AMC) for appropriate handling or further 
referral on remand.  As to the request to revoke the existing 
designation of representation in favor of the Texas Veterans 
Commission and appoint the American Legion as the new 
representative, this motion is approved by the Board.  In 
view of the nature of the present disposition, there is no 
harm to the appellant in proceeding with the present remand 
as the newly designated representative will have an 
opportunity to fully address the claim on remand.  

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the Veteran's part, 
repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a).  Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  
Pursuant to the provisions contained in 38 U.S.C.A. § 5302 
and 38 C.F.R. § 1.964(e), a request for a waiver of an 
overpayment must be made within 180 days of the date of 
notification of the indebtedness. 

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration:  
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his or her income or other circumstances which would 
affect the entitlement to receive, or the rate of, the 
benefit being paid, has changed.  38 C.F.R. § 3.660(a)(1).

A Veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and is rated 10 
percent disabled shall be paid compensation at one half the 
rate of compensation beginning on the 61st day of 
incarceration. 38 U.S.C.A. §§ 1114, 5313; 38 C.F.R. § 3.665.

A review of the record reveals that a June 1984 rating action 
granted service connection for residuals of an 
acromioclavicular joint dislocation and fractures of the left 
shoulder (left shoulder disability) and awarded a compensable 
evaluation of 20 percent, effective from May 1984.  By a May 
1986 decision, the RO reduced this evaluation to 10 percent, 
effective from August 1986.  This disability remains the 
Veteran's only compensable service-connected disorder.  

The Veteran was convicted of a felony and sentenced to a 16-
year period of incarceration that began on November 24, 1992, 
with the 61st day of incarceration being January 23, 1993, 
and his expected release date being June 17, 2008.  The 
Veteran was granted parole in July 2004.

In April 2003, the RO determined that an overpayment in the 
amount of $5,820.35 was created when the Veteran received 
full disability compensation payments at the 10 percent 
compensation level during his felony incarceration for the 
period beginning from January 23, 1993 (61st day after 
incarceration) to April 30, 2003 (the effective date of VA's 
adjustment of the Veteran's disability compensation payment).  
The overpayment at issue resulted from the retroactive 
reduction and adjustment of the appellant's compensation 
benefits after it was learned by the Waco RO that the Veteran 
was incarcerated for a felony. 

In June 2003, VA determined that a waiver in the amount of 
$2,328.00 was warranted for the period of June 21, 1999, to 
April 30, 2003, because VA had received notification from the 
Veteran of his incarceration on June 21, 1999, but had failed 
to adjust his disability benefit award accordingly.  In March 
2008, VA determined that an additional waiver in the amount 
of $51.20 was warranted because VA actually received notice 
of the Veteran's incarceration on May 19, 1999.  

In reviewing the matter on appeal, including the additional 
evidence associated with the record following the prior 
remand, the Board finds that additional development is 
warranted to address the merits of the Veteran's claims.  The 
Veteran asserts that a waiver of overpayment should be 
granted because VA has known since 1992 that he was 
incarcerated because, starting in 1992, VA began mailing to 
him, at his prison address, an annual summary of the amount 
due on a VA home loan guarantee indebtedness that had been 
incurred in the late 1980's.  The Veteran also states that he 
thought his (criminal defense) attorney had notified VA in 
1992 of his incarceration and, therefore, no further action 
was required on his behalf.  Neither a review of the VA home 
loan guarantee folder or the other documentation of record, 
however, including the Compensation and Pension award coding 
sheets, contains copies of these annual summary notices or 
the address to which they were mailed.  Because any such 
notices created by VA would clearly be in the possession of 
VA, and therefore should be of record, and because 
confirmation of the Veteran's allegation would have an impact 
on assigning fault if were to be confirmed that VA had indeed 
starting sending notices of indebtedness to the prison 
address starting in 1992, a remand is required for purposes 
of attempting to obtain copies of any such notices.  

Additionally, on remand, the Agency of Original Jurisdiction 
(AOJ) should again contact the Veteran and request that he 
submit a completed VA Form 5655, Financial Status Report.  
While the AOJ sent a request to the Veteran in February 2008 
to submit this form, no response was received from him.  In 
view of the other required reasons for remand, the Veteran 
should again be requested to complete and return this form 
for purposes of supporting his waiver of indebtedness 
request.  In that regard, he is reminded that "the duty to 
assist is not always a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991); see also Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  

Accordingly, this case is remanded to the AOJ for the 
following actions:  

1.  The AOJ should attempt to obtain 
copies of all notices of indebtedness 
sent to the Veteran by VA from the late 
1980's until around 1999 concerning the 
debt owed on a VA home loan guarantee 
indebtedness.  If such records only 
exist as part of electronic coding 
sheets, or copies of the actual 
notices, if any, are not available, the 
AOJ should obtain a memorandum from an 
appropriate source which summarizes 
what notices were sent, and to what 
address(es), for the period of 1992 to 
1999 concerning the loan guarantee 
indebtedness, including whether notice 
was sent to the prison address.  

2.  Additionally, the AOJ should obtain 
a memorandum from an appropriate source 
which discusses to what address or 
addresses the Veteran's VA disability 
compensation checks were sent during 
the period of 1992 to 1999, including 
whether the checks were being deposited 
electronically or not, and whether any 
payments or amounts of payments were 
withheld by VA for payment of the loan 
guaranty indebtedness.  

3.  The Veteran should be requested to 
submit a VA Form 5655, Financial Status 
Report.  

4.  Following the completion of the 
above, the AOJ should readjudicate the 
Veteran's claim.  If any claim remains 
denied, the AOJ should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 370 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


